        Case 3:19-cv-07918-WHA Document 112 Filed 02/05/21 Page 1 of 10



 1 MATERN LAW GROUP, PC
   MATTHEW J. MATERN (SBN 159798)
 2 JOSHUA D. BOXER (SBN 226712)
   1230 Rosecrans Avenue, Suite 200
 3 Manhattan Beach, California 90266
   Telephone: (310) 531-1900
 4 Facsimile: (310) 531-1901
 5 MATERN LAW GROUP, PC
   COREY B. BENNETT (SBN 267816)
 6 1330 Broadway, Suite 428
   Oakland, California 94612
 7 Telephone: (310) 531-1900
   Facsimile: (310) 531-1901
 8
   Attorneys for Plaintiffs, individually, and
 9
   on behalf of all others similarly situated
10
11                        UNITED STATES DISTRICT COURT

12                FOR THE NORTHERN DISTRICT OF CALIFORNIA

13                                               Case No. 4:19-cv-07918-WHA
     GERRIE DEKKER, KAREN BARAJAS
14   as executor of the Estate of Thompson
     Bryson, MARLENE ROGERS, DANIEL               [Assigned to Hon. William Alsup,
15   THOMPSON, JAE CHONG, MARCI                    Courtroom 12]
     HULSEY, CINDY PIINI, PHYLLIS
16   RUNYON, GENNIE HILLIARD, and               PLAINTIFFS’ NOTICE OF MOTION
     JUAN BAUTISTA, individually and on         AND MOTION FOR LEAVE TO FILE
17   behalf of all others similarly-situated,   SECOND COMPLAINT;
                                                MEMORANDUM OF POINTS OF
18                            Plaintiffs,       AUTHORITIES
19                       v.
                                       Action Filed:           December 03, 2019
20   VIVINT SOLAR, INC., VIVINT SOLAR Trial Date:              February 16, 2021
     HOLDINGS, INC., VIVINT SOLAR
21   DEVELOPER, LLC, and VIVINT SOLAR
     PROVIDER, LLC, DOES 1 through 50,
22   inclusive,

23                            Defendants.

24
25
26
27
28

                                                              PLAINTIFF’S NOTICE OF MOTION
                                                                 CASE NO. 4:19-CV-07918-WHA
         Case 3:19-cv-07918-WHA Document 112 Filed 02/05/21 Page 2 of 10



 1         TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
 2         PLEASE TAKE NOTICE that, on February 25, 2021, at 8:00 a.m., or as soon
 3 thereafter as this matter may be heard, in Courtroom 12 of the above-entitled Court,
 4 located at located at 450 Golden Gate Avenue, San Francisco, California, 94102,
 5 Plaintiffs Gerrie Dekker, Karen Barajas as executor of the Estate of Thompson Bryson,
 6 Marlene Rogers, Marci Hulsey, Cindy Piini, Gennie Hilliard, and Juan Bautista,
 7 Individually and on behalf of all others similarly-situated (“Plaintiffs”) will and hereby
 8 do move the Court of an order granting leave to file a Second Amended Complaint so as
 9 to conform with the recent order issued by the Ninth Circuit Court of Appeals, relevant
10 to the claims at issue, pursuant to Rule 15(a) of the Federal Rules of Civil Procedure.
11         This Motion is made pursuant to the Ninth Circuit Court of Appeals’ January 25,
12 2021’s Order, and Federal Rule of Civil Procedure Rules 7-3 and 15(a), on the grounds
13 that the proposed First Amended Complaint is in the furtherance of justice, that
14 Plaintiffs, the putative class members, and the aggrieved employees would suffer great
15 prejudice if the Motion is denied, and that Defendants Vivint Solar, Inc., Vivint Solar
16 Holdings, Inc., Vivint Solar Developer, LLC., and Vivint Solar Provider, LLC.
17 (“Defendants”) would suffer no substantial prejudice if the Motion is granted.
18 Moreover, Plaintiffs notified Defendants of their intention to file a SAC and asked
19 Defendants to stipulate to an amendment on February 25, 2021. Defendants indicated
20 that they will be opposing said motion. Declaration of Corey B. Bennett (“Bennett
21 Decl.”) ¶ 9.
22         Accordingly, we have exhausted the meet and confer requirement under Local
23 Rule 7-3. Moreover, on January 25, 2021 the Ninth Circuit Court of Appeals issued an
24 order which ordered Plaintiffs to file this motion; thus, Plaintiffs are filing to comply
25 with the Court’s order.
26 \\
27 \\
28 \\
                                                2
                                              PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE
                                                                        CASE NO. 4:19-CV-07918-WHA
        Case 3:19-cv-07918-WHA Document 112 Filed 02/05/21 Page 3 of 10



 1        This motion is based upon this Notice, the accompanying Memorandum of Points
 2 and Authorities, the Declaration of Corey B. Bennett filed herewith, the exhibits
 3 attached thereto, the complete pleadings and records on file in this matter, and such
 4 further argument and evidence as may be presented at the time of the hearing on this
 5 motion.
 6
     Dated: February 5, 2021                     MATERN LAW GROUP, PC
 7
 8
                                   By:             s/ Corey B. Bennett
 9
10                                               MATTHEW J. MATERN
                                                 JOSH D. BOXER
11                                               COREY B. BENNETT
12                                               Attorneys for Plaintiffs GERRIE
                                                 DEKKER, KAREN BARAJAS as executor
13                                               of the Estate of Thompson Bryson,
14                                               MARLENE ROGERS, MARCI HULSEY,
                                                 CINDY PIINI, GENNIE HILLIARD, and
15                                               JUAN BAUTISTA, individually, and on
16                                               behalf of all others similarly situated

17
18
19
20
21
22
23
24
25
26
27
28
                                             3
                                           PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE
                                                                     CASE NO. 4:19-CV-07918-WHA
         Case 3:19-cv-07918-WHA Document 112 Filed 02/05/21 Page 4 of 10



 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2 I.       INTRODUCTION
 3      Plaintiffs Gerrie Dekker, Karen Barajas as Executor of the Estate of Thompson
 4 Bryson, Marlene Rogers, Marci Hulsey, Cindy Piini, Gennie Hilliard, and Juan Bautista
 5 (“Plaintiffs”), seek leave to file a Second Amended Complaint (“SAC”), in order to
 6 conform with the recent memorandum decision issued by the Ninth Circuit Court of
 7 Appeals, relevant to the claims at issue. On March 24, 2020, this Court issued an order
 8 granting in part and denying in part the Defendants’ motions. Plaintiffs Barajas, Bryson,
 9 Rogers, Thompson, Chong, Hulsey, Piini, Runyon, and Hilliard were compelled to
10 arbitrate their claims, but the Court retained jurisdiction over their claims in the event an
11 arbitrator decides any of their claims are not arbitrable. Declaration of Corey B. Bennett
12 (“Bennett Decl.”) ¶ 4. Defendants’ motion to dismiss Plaintiff Dekker’s claims was
13 denied. Defendants’ motion to dismiss Plaintiff Bautista was granted with leave to
14 amend as to his first four claims and denied as to his claim under the California
15 Translation Act. (Bennett Decl. ¶ 5). Defendants filed a timely appeal on March 31,
16 2020. (Bennett Decl. ¶ 6). On January 25, 2021, the Court of Appeal dismissed the
17 Defendants’ appeal for lack of jurisdiction and remanded this case to the district court to
18 determine if Plaintiffs should be granted leave to amend their complaint. (Bennett Decl.
19 ¶ 8). In light of the Ninth Circuit’s decision, Plaintiffs respectfully seek leave to file a
20 second amended complaint.
21         Under Federal Rule of Civil Procedure Rule 15(a), leave to amend should be
22 liberally granted. Defendants will not be prejudiced by the requested amendment, as
23 this Motion is brought in a case not yet subject to a scheduling order and before
24 discovery has commenced. Plaintiffs merely seek leave to file the Second Amended
25 Complaint (“SAC”) (Bennett Decl. ¶ 2, Exhibit A), pleading Class Action Fairness
26 Act’s (“CAFA”) jurisdictional minimum based on Plaintiffs’ claims for injunctive
27 relief; declaratory relief; and attorney’s fees. Further, there is no undue delay or bad
28 faith in seeking this second amendment in light of the recent Ninth Circuit ruling.
                                                  4
                                               PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE
                                                                         CASE NO. 4:19-CV-07918-WHA
         Case 3:19-cv-07918-WHA Document 112 Filed 02/05/21 Page 5 of 10



 1 Finally, amendment would not be futile, as it would protect the interest of absent
 2 putative class members, by ensuring an exhaustive pleading.
 3         Accordingly, Plaintiffs respectfully request that the Court issue an order granting
 4 leave to file the SAC to conform with the memorandum decision of the Ninth Circuit
 5 Court of Appeals, relevant to the claims at issue.
 6 II.     FACTUAL AND PROCEDURAL BACKGROUND
 7         On December 3, 2019, Plaintiffs Gerrie Dekker and Juan Bautista, along with
 8 eight other consumers, filed a class action complaint against Vivint Solar in the
 9 Northern District of California, seeking public injunctive relief for violations of the
10 Unfair Competition Law, the Consumer Legal Remedies Act, and the California
11 Translation Act.
12         On January 17, 2020, Defendants filed a Motion to Dismiss Plaintiff Dekker’s
13 Claims and Motion to Compel Arbitration, or Alternatively, Dismiss Based on Failure
14 to State a Claim as to the remaining Plaintiffs. The motions were fully briefed and oral
15 argument was held on March 12, 2020.
16         On March 24, 2020, following the submission of a revised declaration from
17 Plaintiff Bautista, the Court issued its Order granting in part and denying in part the
18 motions. Plaintiffs Barajas, Bryson, Rogers, Thompson, Chong, Hulsey, Piini, Runyon,
19 and Hilliard were compelled to arbitrate their claims, but the Court retained jurisdiction
20 over their claims in the event an arbitrator decides any of their claims are not arbitrable.
21 Defendants’ motion to dismiss Plaintiff Dekker’s claims was denied.              Defendants’
22 motion to dismiss Plaintiff Bautista was granted with leave to amend as to his first four
23 claims and denied as to his claim under the California Translation Act.
24         On March 31, 2020, Defendants filed a timely appeal.
25         On May 29, 2020, Plaintiffs’ filed their First Amended Complaint. Defendants
26 filed an answer to the First Amended Complaint on June 12, 2020.
27         On May 18, 2020, Defendants filed a Motion to Stay the District Court
28 Proceedings Pending Appeal. The Ninth Circuit Court of Appeals issued an order
                                                 5
                                              PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE
                                                                        CASE NO. 4:19-CV-07918-WHA
          Case 3:19-cv-07918-WHA Document 112 Filed 02/05/21 Page 6 of 10



 1 denying the motion and remaining in effect the previously established briefing schedule
 2 on June 21, 2020.
 3         On June 24, 2020, Plaintiffs’ filed a Motion to Vacate Order Compelling
 4 Arbitration. The motion was fully briefed and oral argument was held on August 4,
 5 2020.
 6         On August 14, 2020, the Court issued an order granting Plaintiffs’ motion to
 7 vacate order compelling arbitration. Moreover, Defendants were ordered to pay
 8 Plaintiffs’ reasonable attorney’s fees and costs incurred in bringing this motion. A
 9 further case management conference was set to be held on August 20, 2020.
10         On August 17, 2020, Defendants filed a second timely appeal currently pending
11 before the Ninth Circuit Court of Appeals.
12         On January 25, 2021, the Court of Appeal for the Ninth Circuit dismissed the
13 Defendants’ appeal for lack of jurisdiction and remanded this case to the district court to
14 determine if Plaintiffs should be granted leave to amend their complaint.
15 III.    LEGAL STANDARD
16         Federal Rule of Civil Procedure 15(a) governs motions for leave to amend
17 pleadings before trial. In circumstances where the opposing party does not provide
18 written consent to the amendment, the rule provides that “[t]he court should freely give
19 leave when justice so requires.” Fed.R.Civ.P. 15(a)(2).
20         In the Ninth Circuit, it is well-settled that Rule 15(a)’s underlying policy – that
21 leave to amend be freely granted – must “be applied with extreme liberality.” Eminence
22 Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (citations and
23 quotations omitted); see also Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609
24 (9th Cir. 1992) (describing Rule 15(a)’s “liberal amendment policy”). In determining
25 whether to grant leave to amend under Rule 15(a), the court considers whether it will
26 cause undue prejudice to the non-moving party, whether there was undue delay or bad
27 faith in bringing the amendment, whether the amendment would be futile, and whether
28 the plaintiff has previously amended the complaint. Johnson v. Buckley, 356 F.3d 1067,
                                                 6
                                              PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE
                                                                        CASE NO. 4:19-CV-07918-WHA
         Case 3:19-cv-07918-WHA Document 112 Filed 02/05/21 Page 7 of 10



 1 1077 (9th Cir. 2004) (citing Nunes v. Ashcroft, 348 F.3d 815, 818 (9th Cir. 2003));
 2 Foman v. Davis, 371 U.S. 178, 182 (1962). In this analysis, the “single most important
 3 factor is whether prejudice will result to the nonmovant.” Genentech, Inc. v. Abbot
 4 Labs., 127 F.R.D. 529, 530 (N.D. Cal. 1989) (citations and quotations omitted); see also
 5 Eminence Capital, 316 F.3d at 1051 (“As this circuit and others have held, it is the
 6 consideration of prejudice to the opposing party that carries the greatest weight.”) As
 7 the non-moving party, Defendants bear the burden of establishing prejudice such that
 8 the Court should deny leave to amend. See, e.g., In re Circuit Breaker Litig., 175 F.R.D.
 9 547, 551 (C.D. Cal. 1997. In considering Plaintiffs’ Motion, the Court must apply “all
10 inferences in favor of granting the motion.” Griggs v. Pace Am. Grp., Inc., 170 F.3d
11 877, 880 (9th Cir. 1999).
12 IV.     ARGUMENT
13         A.     Allowing the amendment will not prejudice Defendants.
14         Although Defendants bear the burden of establishing prejudice, the amendment
15 should be allowed and in fact was invited by the Court. Even though discovery has
16 begun, amendment will not result in additional discovery, increase litigation costs, or
17 otherwise unnecessarily delay the proceedings. Importantly, this case is not yet subject
18 to a Scheduling Order with finite deadlines for discovery, amendment, filing the motion
19 for class certification, or trial. (Bennett Decl. ¶9.)
20         In any event, even if additional discovery were required, it would be insufficient
21 to demonstrate prejudice. Gonzales v. Comcast Corp., 2011 WL 1833118, at *7 (E.D.
22 Cal. May 13, 2011); see also In re Circuit Breaker Litig., 175 F.R.D. at 551 (“The need
23 for additional discovery is insufficient by itself to deny a proposed amended pleading.”).
24         B.     There was no “undue delay” in seeking the amendment.
25         Undue delay alone is insufficient to justify denial of a motion to amend. Bowles v.
26 Reade, 198 F.3d 752, 758 (9th Cir. 1999); Puricle, Inc. v. Church & Dwight Co., No.,
27 2008 WL 11343396, at * 2 (C.D. Cal. Oct. 1, 2008) (citing DCD Programs, Ltd. v.
28 Leighton, 833 F.2d 183, 186 (9th Cir. 1987)). In any case, when evaluating undue delay
                                                   7
                                                PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE
                                                                          CASE NO. 4:19-CV-07918-WHA
         Case 3:19-cv-07918-WHA Document 112 Filed 02/05/21 Page 8 of 10



 1 courts consider “whether the moving party knew or should have known the facts and
 2 theories raised by the amendment in the original pleading.” Whitfield v. Hernandez, No.
 3 1:13-cv-00724, 2014 WL 1255914, at *2 (E.D. Cal. Mar. 25, 2014) (quoting Jackson v.
 4 Bank of Hawaii, 902 F.2d 1385, 1387 (9th Cir. 1990) (internal quotations omitted)).
 5 Here, the Court of Appeal’s Order remanded the case to the district court to determine if
 6 Plaintiffs should be granted leave to amend the complaint. As discussed, currently there
 7 is no scheduling order in this matter and no discovery or class certification deadlines to
 8 meet. Accordingly, the amendment will not disrupt case management and the Court and
 9 the Parties can fashion timelines that allow for new discovery related to the amendment.
10         C.    There is no bad faith and the amendment would not be futile.
11         Courts also consider whether the moving party acted in “bad faith.” Foman, 371
12 U.S. at 182. Bad faith exists where the proposed amendment “will not save the
13 complaint or the plaintiff merely is seeking to prolong the litigation by adding new but
14 baseless legal theories.” Griggs v. Pace Am. Grp., Inc., 170 F.3d 877, 881 (9th Cir.
15 1999). Bad faith can also be shown when the moving party has a “history of dilatory
16 tactics.” Thornton v. McClatchy Newspapers, Inc., 261 F.3d 789, 799 (9th Cir. 2001),
17 superseded by statute on other grounds as stated in Weaving v. City of Hillsboro, 763
18 F.3d 1106, 1112 (9th Cir. 2014).
19         Here, Plaintiffs’ proposed amended complaint is being sought to conform with
20 rulings issued by the Ninth Circuit Court of Appeals, and to adequately plead the Class
21 Action Fairness Act’s (“CAFA”) jurisdictional minimum based on their claims for
22 injunctive relief, declaratory relief; and attorney’s fees. Because the value of injunctive
23 relief, declaratory relief and attorneys’ fees are properly considered in assessing CAFA
24 jurisdiction, and satisfied CAFA requirements, the Court should find that the proposed
25 amendment would not be futile. Chavez v. JP Morgan & Chase Co., 888 F.3d 413, 418
26 (9th Cir. 2018) (“amount in controversy includes all relief claimed at the time of
27 removal to which the plaintiff would be entitled if she prevails.”). In Fritsch v. Swift
28 Transportation Company, the Ninth Circuit extended Chavez’s reasoning to hold that
                                                8
                                              PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE
                                                                        CASE NO. 4:19-CV-07918-WHA
         Case 3:19-cv-07918-WHA Document 112 Filed 02/05/21 Page 9 of 10



 1 post-removal attorney’s fees count toward CAFA’s $5 million threshold, noting that
 2 “‘the mere futurity of certain classes of damages’ does not preclude them from being
 3 part of the amount in controversy.” Fritsch v. Swift Transp. Co. of Arizona LLC, 899
 4 F.3d 785, 794 (9th Cir. 2018) (quoting Chavez, 888 F.3d, at 417). Further, the court
 5 found that the amount in controversy includes “damages (compensatory, punitive, or
 6 otherwise), the costs of complying with an injunction, and attorney’s fees awarded
 7 under fee-shifting statutes or contract.” Id. at 793.
 8         In determining whether a party has met the CAFA jurisdictional threshold, the
 9 court may also consider the value of injunctive relief. Anderson v. Wilco Life Ins. Co.,
10 943 F.3d 817, 925 (11th Cir. 2019). As the court explained in Anderson, “for amount in
11 controversy purposes, the value of injunctive or declaratory relief is the ‘value of the
12 object of the litigation’ measured from the plaintiff’s perspective.” Id. (quoting
13 Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1268 (11th Cir. 2000). For the purposes
14 of CAFA, the court “aggregate[s] the claims of individual class members and consider
15 the monetary value that would flow to the entire class if [injunctive or] declaratory relief
16 were granted.” Id. (quoting S. Fla. Wellness, Inc. v. Allstate Ins. Co., 745 F.3d 1312,
17 1316 (11th Cir. 2014)) (second alteration in original). While absolute certainty is not
18 required, “the value of declaratory or injunctive relief must be sufficiently measurable
19 and certain to satisfy the amount-in-controversy requirement.” Id.
20         The Ninth Circuit has held that for purposes of determining whether a federal
21 court has subject matter jurisdiction under CAFA, the amount in controversy in actions
22 where injunctive relief is sought may be determined by the cost of compliance by the
23 defendant. Anderson v. Seaworld Parks and Entertainment, Inc., 132 F. Supp. 3d 1156,
24 1161 (9th Cir. 2015) (citing Int’l Padi, Inc. v. Diverlink, No. 03-56478, 2005 WL
25 1635347, at *1 (9th Cir. July 13, 2005) (“[I]n determining the amount in controversy,
26 we may also include the value of the requested injunctive relief to either party.”).
27         Furthermore, “according to the Report of the Senate Committee on the Judiciary
28 on CAFA, the requirement under CAFA that the amount in controversy exceed
                                                 9
                                               PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE
                                                                         CASE NO. 4:19-CV-07918-WHA
        Case 3:19-cv-07918-WHA Document 112 Filed 02/05/21 Page 10 of 10



 1 $5,000,000 in the aggregate may be established ‘either from the viewpoint of the
 2 plaintiff or the viewpoint of the defendant, and regardless of the type of relief sought
 3 (e.g., damages, injunctive relief, or declaratory relief).’” Rippee v. Bos. Mkt. Corp., 408
 4 F. Supp. 2d 982, 984 (S.D. Cal. 2005) (quoting S. Comm. On the Judiciary, Class
 5 Action Fairness Act of 2005, S. Rep. No. 109-14, at 42 (Feb. 28, 2005)).
 6         D.    This motion is the first time Plaintiffs have sought leave to amend since
 7               the order of the Ninth Circuit Court of Appeals
 8         Plaintiffs filed their original complaint on December 3, 2019. (Bennett Decl. ¶ 2).
 9 Shortly thereafter, on May 29, 2020, Plaintiffs filed the operative First Amended
10 Complaint curing the deficiencies identified by Defendants and the Court, and revising
11 Plaintiff Bautista’s allegations that he lacked an agreement with Defendants. (Bennett
12 Decl. ¶ 7). Plaintiffs have not been granted leave to amend the complaint since the order
13 of the Ninth Circuit Court of Appeals. (Bennett Decl. ¶ 10). Accordingly, this factor
14 weighs in favor of granting leave to amend the complaint.
15 V.      CONCLUSION
16         For the foregoing reasons, Plaintiffs respectfully request that the Court grant
17   Plaintiffs leave to file the proposed Second Amended Complaint, which is attached as
18   Exhibit B to the Declaration of Corey B. Bennett.
19 Dated: February 5, 2021                        MATERN LAW GROUP, PC
20
21                                   By:             s/ Corey B. Bennett
22                                                MATTHEW J. MATERN
                                                  JOSH D. BOXER
23                                                COREY B. BENNETT
24                                                Attorneys for Plaintiffs GERRIE
                                                  DEKKER, KAREN BARAJAS as executor
25                                                of the Estate of Thompson Bryson,
26                                                MARLENE ROGERS, MARCI HULSEY,
                                                  CINDY PIINI, GENNIE HILLIARD, and
27                                                JUAN BAUTISTA, individually, and on
28                                                behalf of all others similarly situated
                                                10
                                              PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR LEAVE
                                                                        CASE NO. 4:19-CV-07918-WHA
